Citation Nr: 0617136	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  00-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating from 20 percent for 
degenerative joint disease of the cervical and thoracic 
spine, hips, knees, and ankles.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1986 to 
November 1987. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the veteran's claim seeking 
entitlement to an increased rating for degenerative joint 
disease.  


FINDINGS OF FACT

1.  The veteran has indicated that he is not willing to 
report for a VA examination.  

2.  The medical evidence is not sufficient to rate the 
arthritis of the veteran's cervical and thoracic spines, 
hips, knees, and ankles, based on limitation of motion.  


CONCLUSION OF LAW

Entitlement to an increased rating from 20 percent for 
degenerative joint disease of the cervical and thoracic 
spine, hips, knees, and ankles is denied.  38 U.S.C.A. 
§ § 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4,45, 
4.71a, Diagnostic Code 5003 (2005).










REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The VCAA was enacted on November 9, 2000.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  This law 
emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  Although the RO provided the veteran with a VCAA 
letter in March 2004, which was after the initial 
adjudication of the claim in November 1999, because the VCAA 
was enacted after the initial adjudication of this claim by 
the RO (the "AOJ" in this case), it was impossible to 
provide notice of the VCAA before the initial adjudication in 
this case.  Nevertheless, during the course of this appeal, 
the RO did provide the veteran with the aforementioned VCAA 
letter, which met the notification requirements of the VCAA, 
prior to readjudicating his claim in a supplemental statement 
of the case (SSOC).  Therefore, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  

In the present case, the deficiency in the timing of the VCAA 
notice is harmless error.  The requisite notifications were 
ultimately provided to the veteran before the transfer and 
certification of the case to the Board following the first 
Board remand at a time when development of the evidentiary 
record was actively proceeding.  The veteran had ample time 
in which to respond to the notice letter.  Viewed in context, 
the furnishing of the VCAA notice after the decision that led 
to the appeal did not compromise "the essential fairness of 
the [adjudication]."  Mayfield v. Nicholson, 19 Vet. App. 
103, 115 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The veteran 
has had a "meaningful opportunity to participate 
effectively" in the processing of her claims.  Id., at 120-
21.  The Board finds that the present adjudication of the 
appeal will not result in any prejudice to the veteran.  

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the RO informed the veteran in the March 2004 
VCAA letter about the information and evidence that is 
necessary to substantiate the claim for service connection in 
this case.  Specifically, the letter stated that to support 
the claim for an increased rating, the evidence must show:

[T]hat your service connected disability has gotten 
worse.  
	
In addition, the RO informed the veteran in the letter about 
the information and evidence that VA would seek to provide 
including obtaining evidence kept by VA and any other federal 
government agency; requesting private treatment records if 
the veteran provided enough information about the records so 
that it could request them.  
 
The RO also informed the veteran about the information and 
evidence he was expected to provide.  Specifically, the RO 
told the veteran that he should submit enough information 
about his records so that it could request them from the 
person or agency that had them.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In this regard, the RO has informed the veteran in 
the rating decision, statement of the case (SOC), and SSOCs 
of the reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.   Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

In the present appeal, since the veteran's claim is one for 
an increased rating, only the 4th and 5th elements are 
relevant.  As noted above, the veteran was apprised of the 
type of information and evidence necessary to substantiate 
his claim for an increased rating so notice as to the 4th 
element has been met.  Regarding the 5th element, i.e., the 
effective date of disability, the veteran was not apprised of 
the type of evidence necessary to establish an effective date 
for the disability on appeal.   However, despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for an increased rating, any question as to the 
appropriate effective date to be assigned is rendered moot.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The veteran was apprised that he should 
notify VA if he wished to report for a VA examination, but in 
both February 1999, and October 2001, the veteran informed 
the RO that he would not report for a VA examination.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with an SOC and 
SSOCs which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.


Background

In a January 1988 rating decision, the RO granted service 
connection for degenerative joint disease of the thoracic 
spine, hips, knees, and ankles, and assigned a 60 percent 
rating under Diagnostic Code 5003.  

In a July 1989 rating decision, the RO reduced the veteran's 
rating to 20 percent.  

Treatment records were submitted from Dr. R.R. from 1992 to 
1995, showing that the veteran was seen for back pain and 
spasms during this time period.  

Dr. J. J. wrote a letter dated October 1994.  He reviewed the 
veteran's MRI scans, and noted that the most notable finding 
was the C6-C7 posterior osteophyte and impingement on the 
spinal canal at that level.  He noted that the veteran's 
prognosis remained guarded and the possibility of further 
eventual deterioration remained.  He stated that if the 
veteran was to develop a more definite or significant signs 
of myelopathy, he would recommend that the veteran undergo an 
anterior cervical discectomy, either with or without fusion.  
He thought that it would be appropriate for the veteran to 
undergo physical therapy during periods of exacerbation in 
hope that some temporary benefits would accrue.  

Treatment records from NavCare, and other private treatment 
records were submitted from 1992 to 1996.  In May 1994, the 
veteran was diagnosed with severe degenerative joint disease 
of the spine with spur formation at T2-T12.

In the veteran's February 1999 claim, he submitted some 
medical reports and stated that he would not report for a VA 
examination.  He submitted two letters from the Permanente 
Medical Group dated December 1996 and August 1997.  In the 
August 1997 letter, the physician stated that the veteran's 
pain had come to control his life, and he had continued to be 
able to work.  The letter stated that the veteran had 
spondylolysis and had developed a chronic benign intractable 
pain syndrome.  In the December 1996 letter, the physician 
stated that the examiner currently worked as a purchasing 
agent for the government, but continued to have continuous 
pain with frequent exacerbations that debilitated his life-
style.  An MRI in 1996 showed diffuse idiopathic skeletal 
hyperostosis with and without ligament ossification.  The 
examiner stated that the veteran had failed trials of 
nonsteroidal anti-inflammatory drugs, narcotic medications, 
and trigger point injections.  

In a letter dated May 1999, the RO told the veteran to tell 
it if the veteran was available to report for a medical 
examination. 

Treatment records were submitted from the Permanente Medical 
Group from 1997 to 2000.  A scan of the veteran's thoracic 
spine from March 1996 noted mild left T11-12 foraminal 
stenosis.  A scan of the veteran's cervical spine from 
November 1997 noted mild to moderate spondylotic changes of 
the cervical spine.  An MRI of the right knee from May 1999 
noted apparent old fracture of the right lateral femoral 
condyle with degenerative joint disease.  An MRI from 
December 1999 noted degenerative disk disease of the 
midthoracic disks.  A record from January 2000 noted that the 
veteran's symptoms were severe pain in his cervical spine 
region and thoracic spine region.  It was also noted that the 
veteran had been having pain in the lumbar spine region with 
radiation into his legs.  The examiner noted that the 
veteran's prognosis was guarded at best.  The examiner noted 
that the veteran's pain management modalities for his spine 
problems were complicated tremendously by his having problems 
simultaneously in his cervicothoracic and lumbar spines, as 
it was extremely difficult to treat pain in those three 
regions simultaneously.  An MRI from February 2000 noted 
moderately broad based, though small disc herniation at L4-5 
but with segmental spinal stenosis, superimposed on 
degenerative changes.  

The veteran reiterated in October 2001 that he would not 
report for a VA examination if one were scheduled.  He 
confirmed this when contacted by telephone.  

Medical records were received from the Office of Personnel 
Management (OPM) in April 2004.  A letter was submitted from 
the Permanente Medical Group dated June 2001 in support of 
the veteran's application for disability retirement.  The 
examiner wrote that the veteran had severe degenerative 
arthritis of his cervical and thoracic spines, with other 
medical problems of hypertension, hyperlipidemia, gastritis, 
severe TMJ, and coronary artery disease.  He opined that the 
veteran's prognosis for improvement was guarded.  Other 
treatment records were either duplicative or dealt with other 
issues besides the spine, hips, knees, or ankles.  A letter 
from OPM dated July 2001 indicated that the veteran's 
application for disability retirement had been approved.  

Medical records from the Social Security Administration (SSA) 
were received in July 2005.  A treatment record from November 
2000 showed a diagnostic impression of right knee 
degenerative joint disease.  A record from September 2001 
noted that the veteran's examination was consistent with some 
amount of degenerative joint disease in the spine and 
periphery.  The examiner noted that the veteran's physical 
examination was limited by lack of full cooperation on the 
part of the veteran.  In a January 2003 decision, the SSA 
determined that the veteran was not disabled.  The examiner 
noted that the veteran's impairments were artherosclerotic 
coronary artery disease, an intermittent explosive disorder, 
and degenerative disc disease.  


Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected disability is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, which instructs to rate the arthritis on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, a 10 percent rating is warranted.  If there are 
two or more major joints or two or more minor joint groups 
involved, with occasional incapacitating exacerbations, a 20 
percent rating is warranted.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The Court has impressed on VA on many occasions the necessity 
of obtaining a recent VA examination.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one").  The 
veteran filed his claim in February 1999, but has not been 
afforded a VA examination.  The evidence does not show that 
the veteran was scheduled for a VA examination such that his 
claim can be denied pursuant to 38 C.F.R. § 3.655(b), but he 
has indicated on numerous occasions that he is not willing to 
report for a VA examination.  Thus, his claim must be 
adjudicated based on the evidence of record.  

Basing the veteran's claim strictly on the evidence of 
record, the veteran's claim for an increased rating must be 
denied.  A 20 percent rating is the highest rating the 
veteran can receive under Diagnostic Code 5003 unless the 
veteran's joints are rated separately for limitation of 
motion, and the evidence does not show limitation of motion 
of the spine, hips, knees, and ankles, such that separate 
ratings could be assigned.  Since there are not limitation-
of-motion findings to determine if the veteran has limitation 
of motion of a noncompensable nature, the veteran cannot be 
assigned the minimum 10 percent rating for each joint 
affected by limitation of motion.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim, and his claim 
for an increased rating must be denied.  


ORDER

Entitlement to an increased rating from 20 percent for 
degenerative joint disease of the cervical and thoracic 
spine, hips, knees, and ankles is denied.






______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


